Order entered December 9, 2015




                                         In The
                              Court of Appeals
                       Fifth District of Texas at Dallas
                                  No. 05-15-01238-CV

                   DUFEK MASSIF HOSPITAL CORPORATION
                    D/B/A UNIVERSITY GENERAL HOSPITAL
                   AND EDWARD T. LABORDE, JR., Appellants

                                           V.

      SHC SERVICES, INC., D/B/A SUPPLEMENTAL HEALTH CARE, Appellee

                   On Appeal from the 116th Judicial District Court
                                Dallas County, Texas
                        Trial Court Cause No. DC-15-01940

                                       ORDER
             Before Chief Justice Wright and Justices Lang-Miers and Stoddart

      We DENY as moot appellee’s November 24, 2015 motion to dismiss the appeal.


                                                  /s/   CAROLYN WRIGHT
                                                        CHIEF JUSTICE